DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that in light of the applicant’s remarks the inventions of groups I and II have been examined and restriction requirement has been withdrawn for the groups I and II.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of group III. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.
Applicant's election with traverse of invention I (where group II is re-joined) in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that the applicant argues the following;
Similar overlap is found with respect to independent claim 26 as well, though not shown above. The pending claims can be, in accordance with 37 C.F.R. § 1.475(b), "a process and an apparatus or means specifically designed for carrying out the said process", for example, which would be considered to have unity of invention. It is further noted that the Office has failed to undertake any analysis, whether a priori or a posteriori, of what the corresponding technical feature is, because the feature of "comparing, by the processing device, the intensity of the reflected light to a control measurement to determine a current edema score . . ." is present in all three identified Groups, and no references have been cited showing a lack of unity a posteriori

This is not found persuasive because the invention of group III is directed to different categories of invention and going after different scope which do not share the same or corresponding technical feature as the other invention which the unity of invention is not present. This all adds to the burden of search and examination since the reasons above will require different class search, keywords and consideration of different categories.
The requirement is still deemed proper and is therefore made FINAL.

The applicant also elects without traverse of species of tunable filter as claimed in claims 5 and 18.

Accordingly, claims 1-5, 7-18 and 20-25 are examined as shown in detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9, 11, 13-18, 21, 23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the symptoms of edema. The limitation of determining edema, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Similarly, the limitation of irradiating patient, detecting reflected light, calculate intensity of the light as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as the claims do not require a specific structures to irradiate light, detect/collect reflected light and/or calculate intensity of the light but for the recitation of generic computer components. It is further noted that all those limitations maybe performed by a human eye and mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to the determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating intensity information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The depending claims are also found not patent eligible at least due to the similar reasons noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 13-16, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US 6332091).
Regarding the claims 1 and 14, Burns teaches system and method for detecting edema in a patient (“detecting pulmonary edema” col. 1 lines ), the system comprising:
a light source configured to irradiate a patient's tissue with light (see light source in fig. 1 and the re-produced fig. 12 below and the associated sections);
a detector configured to collect reflected light from the patient's tissue and generate data associated with the reflected light (“The detector is a 512 linear diode array” col. 4 lines 1-6, as also seen fig. 1 and the in re-produced fig. 12 below and the associated sections); and

    PNG
    media_image1.png
    298
    471
    media_image1.png
    Greyscale

a processing device operably connected to the detector (computer as seen in fig. 1 and the re-produced fig. 12 above and the associated sections) and configured to:
receive the data associated with the reflected light (“the fiber optics 22 in the illumination and collection from the tissue…The collection fiber was attached to a diode array spectragraph…capable of detecting light from 450 to 1050 nm…The diode array driver is computer controlled via a data acquisition board” col. 4 lines 1-6), calculate the intensity of the reflected light (“measuring reflected infrared radiation scattered by the lung as a spectral response to the presence of water in the lung” col. 2 lines 17-20; also for details see col. 3 lines 48-67 along with claims 7 and 11 in addition to the estimates of edema in col. 7 line 29- col. 9, line 51), and
determine whether the patient's tissue exhibits symptoms of edema (“Pulmonary edema in the lung is detected by exposing a lung under investigation to infrared radiation, especially near-infrared radiation; measuring the reflected radiation scattered by the lung as a spectral response to the presence of water in the lung; comparing the reflected radiation with calibrated values and evaluating occurrence of pulmonary edema from the comparison” abst).

Regarding the claims 2 and 15, Burns teaches the processing device is further configured to determine a control measurement for a control sample (“Each of the runs consisted of a control and two locations on the edematous lobe. Interstitial edema was seen in varying degrees in all the lobes, except for the controls” col. 8 lines 17-19).

Regarding the claims 3 and 16, Burns teaches the processing device is further configured to:
compare the calculated intensity of the reflected light against the control measurement (col. 8 lines 1-31); and
determine an edema score for the patient, wherein the edema score represents at least one of whether the patient has edema and a severity of the patient's edema (col. 8 lines 17-31).

Regarding the claims 9 and 21, Burns teaches the light source comprises at least one of a laser illumination source, a broadband light source, and an ambient light source (“a light source 12, diode array spectragraph 14, and data acquisition board 16. The light source was a variable 150 watt tungsten halogen lamp covering the range from 320 to 2500 nm” col. 3 lines 50-54).

Regarding the claims 13 and 25, Burns teaches display device operably connected to the processing device and configured to display one or more images received from the processing device, the one or more images representative of the patient's tissue (“A series of spectra with their corresponding increase in water are displayed in FIG. (2).” col. 5 lines 50-51 and also see figs. 1 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 8, 10, 11, 17-18, 20 and 22-23, are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Kollias et al (Optical Non-Invasive Approaches to Diagnosis of Skin Diseases, OPTICAL DIAGNOSTICS IN DERMATOLOGY, VOL. 7, NO. 1 DECEMBER 2002).
Regarding the claims 4 and 17, Burns teaches al the claimed limitations along with the very well-known optical imaging techniques of filtering light without the specifics. Although filtering light is a very well-known technique in the technology and would be obvious to filter the light, below reference clearly teaches the well-known techniques.
However, in the same field of endeavor, Kollias teaches filter to filter the reflected light (“The spectral resolution depends on the type of filter or wavelength dispersive element that is placed in front of the camera. In a typical arrangement a tunable filter (liquid crystal tunable filter, LCTF) is placed in front of a monochrome CCD camera (Fig 3). The filter is then rapidly scanned through the wavelength range of interest under computer control. The low efficiency of the currently available filters requires a bright light source that covers the wavelength range of interest. LCTFs work well in visible as well as in near infrared with a spectral resolution that becomes broader as the wavelength increases (75 nm at 400 nm progressively increasing to 715 nm at 1000 nm). Spectral imaging may be used to identify chromophores or molecular species through their absorption band” intro).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with filter as taught by Kollias because these tools have served the profession well. The advent of ever faster and cheaper computers and of sensitive, inexpensive optical instrumentation of minimal dimensions provides the professional with the possibility of making objective measures of a number of skin parameters (abst of Kollias).

Regarding the claims 5, 7 and 18, Burns teaches all the claimed limitations along with the very well-known optical imaging techniques of filtering light without the specifics of filter being the tunable filter. Although tunable filtering is a known technique in the technology and would be obvious to filter the light while tuning to the specific wavelength, below reference clearly teaches this known technique.
However, in the same field of endeavor, Kollias teaches tunable filter to filter the reflected light at a specific wavelength range (“The spectral resolution depends on the type of filter or wavelength dispersive element that is placed in front of the camera. In a typical arrangement a tunable filter (liquid crystal tunable filter, LCTF) is placed in front of a monochrome CCD camera (Fig 3). The filter is then rapidly scanned through the wavelength range of interest under computer control. The low efficiency of the currently available filters requires a bright light source that covers the wavelength range of interest. LCTFs work well in visible as well as in near infrared with a spectral resolution that becomes broader as the wavelength increases (75 nm at 400 nm progressively increasing to 715 nm at 1000 nm). Spectral imaging may be used to identify chromophores or molecular species through their absorption band” intro).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with tunable filter as taught by Kollias because these tools have served the profession well. The advent of ever faster and cheaper computers and of sensitive, inexpensive optical instrumentation of minimal dimensions provides the professional with the possibility of making objective measures of a number of skin parameters (abst of Kollias).

Regarding the claims 8 and 20, Burns teaches all the claimed limitations except for filtering wavelength range of 900nm to 1100nm.
However, in the same field of endeavor, Kollias teaches tunable filter to filter the reflected light at a specific wavelength range (“The spectral resolution depends on the type of filter or wavelength dispersive element that is placed in front of the camera. In a typical arrangement a tunable filter (liquid crystal tunable filter, LCTF) is placed in front of a monochrome CCD camera (Fig 3). The filter is then rapidly scanned through the wavelength range of interest under computer control. The low efficiency of the currently available filters requires a bright light source that covers the wavelength range of interest. LCTFs work well in visible as well as in near infrared with a spectral resolution that becomes broader as the wavelength increases (75 nm at 400 nm progressively increasing to 715 nm at 1000 nm). Spectral imaging may be used to identify chromophores or molecular species through their absorption band” intro).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with tunable filter as taught by Kollias because these tools have served the profession well. The advent of ever faster and cheaper computers and of sensitive, inexpensive optical instrumentation of minimal dimensions provides the professional with the possibility of making objective measures of a number of skin parameters (abst of Kollias).

Regarding the claims 10 and 22, Burns teaches all the claimed limitations except for the detector comprises at least one of a charge- coupled device detector, a complementary metal-oxide semiconductor detector, an indium gallium arsenide detector, and a focal plane array detector.
However, in the same field of endeavor, Kollias teaches the spectral resolution depends on the type of filter or wavelength dispersive element that is placed in front of the camera. In a typical arrangement a tunable filter (liquid crystal tunable filter, LCTF) is placed in front of a monochrome CCD camera (Fig 3 and intro).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with CCD as taught by Kollias because these tools have served the profession well. The advent of ever faster and cheaper computers and of sensitive, inexpensive optical instrumentation of minimal dimensions provides the professional with the possibility of making objective measures of a number of skin parameters (abst of Kollias).

Regarding the claims 11 and 23, Burns teaches all the claimed limitations except for fusing intensity data from two or more imaging modalities.
However, in the same field of endeavor, Kollias teaches combining Raman spectroscopy with confocal microscopy. A confocal microscope has been combined with a Raman spectrometer to generate a Raman map from each point within a confocal image (Figure 1). The combination of the two, visible and infrared, may provide detection enhancements that are not possible with a single stain (see Infrared imaging section).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with fusing intensity data from two or more imaging modalities as taught by Kollias because these tools have served the profession well. The advent of ever faster and cheaper computers and of sensitive, inexpensive optical instrumentation of minimal dimensions provides the professional with the possibility of making objective measures of a number of skin parameters (abst of Kollias).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Kollias and Smart et al (US20150044098).
Regarding the claims 12 and 24, above noted combination teaches al the claimed limitations except for two or more imaging modalities.
However, in the same field of endeavor, Smart teaches analysis of the hyperspectral spectra suggests that light scattering by porous enamel and absorption by water in dentin can be used to quantify the lesion severity. Using near-infrared wavelengths improves light penetration through the enamel, increases image contrast, and can reveal the presence of hidden lesions. The presently-invented method combines this near-infrared hyperspectral with the hyperspectral visible spectrum in order to gather more information [0183].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with two or more imaging modalities as taught by Smart because it would help obtaining useful information and data ([0007] of Smart).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793